Case 1:15-cv-07217-PKC Document 207 Filed 01/29/20 Page i of 2

MADUEGBUNA COOPER LLP
ATTORNEYS AT LAW
30 WALL STREET
8TH FLOOR
NEW YORK, NEW YORK 1000S
(2b2) a3s2-O1SS
FAM: (212) 232-0156
www.meande.com

Jamary 29, 2020 todd

VIA ELECTRONIC FILING (ECF) a yy,

The Honorable P, Kevin Castel pppoe A p oS a D y}
United States District Judge oO O ¥ S
United States Courthouse SS f

500 Pearl Street - 29 “29
New York, NY 10007 }

Re: Doran, et al. v. Office of Medicaid Inspector General, et al.
Docket No.: 15-cy-7217 (PKC)

Dear Judge Castel:

We represent the four plaintiffs in the above-captioned matter and write to respectfully
request a one week extension of all dates in the Court’s Order dated October 21, 2019.

Defendants consent to this first request for an extension.

The reason for this request is because lead counsel on this matter, Samuel O,
Maduegbuna, was hospitalized yesterday, and is not expected to be discharged until at least the
end of this week. As such, an extra week is required in order to submit to Defendants and the
Court Plaintiffs’ pretrial disclosures. Should the Court need medical documentation as proof,
Plaintiffs can provide such proof by email.

In light of the above, Plaintiffs request the following modifications to the dates set forth
by the Court in the Order of October 21, 2019, and pursuant to Plaintiffs’ request for an
extension of time to make any motions in limine, dated January 27, 2020 (Dkt. # 206):

- February 7, 2020: Plaintiffs provide Defendants with their portion of
the proposed Joint Pretrial Order and submit to the
Court their proposed voir dire, jury instructions and
verdict form

- February 21, 2020: Defendants provide Plaintiffs with their portion of
the proposed Joint Pretrial Order, submit to the
Court their proposed voir dire, jury instructions and
verdict form and file any motions in limine

 
Case 1:15-cv-07217-PKC Document 207 Filed 01/29/20 Page 2 of 2

MADUEGBUNA COOPER LLP
The Honorable P. Kevin Castel
January 29, 2020
Page Two

- February 24-28, 2020:

- February 28, 2020:

- March 6, 2020:

 
 
 
   
   
 

The parties meet and confer in person on
stipulations

Plaintiffs file any motions in limine

The parties respond to any motions in limine and
submit final pretrial submissions consisting of
proposed voir dire, jury instructions, verdict sheet
and Joint Pretrial Order

The parties agree that, unless the Court prefers otherwise, the final pretrial conference
should remain on March 20, 2020 at 11:30 A.M. .

We thank the Court in advance for its consideration of this request.

WWC/clg

ce: Todd Spiegelman, Esq. (via ECF)
Erin McAlister, Esq.

Attorneys for Defendants

Respectfully Submitted, _.
William W, Cowles,

 
